DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Applicant is claiming system, and method and program for maintaining production fluid flow during proof testing of a High Integrity Protection System (HIPS). The method and program teach forming a bypass of a first electrical path that extends between a power source and a pump.  The first electrical path being selectively opened or closed by the HIPS in response to a pressure condition of the production fluid flow.  Initiating proof testing of the HIPS such that the HIPS detects an overpressure condition and opens the first electrical path and maintaining flow of electrical power from the power source to the pump along the bypass when the first electrical path is open. The system teaches a control system for maintaining a production fluid flow during proof testing of a HIPS. The control system that has a first pressure sensor for sensing a fluid pressure of the production fluid. A first circuit breaker operable selectively to open or close to prevent or permit a flow of electrical power along the first electrical path. A data processor to compare the pressure signals to a predetermined fluid pressure to determine the presence of an overpressure condition of the production fluid flow. An auxiliary system comprising a second circuit breaker arranged in a bypass of the first electrical path. The second circuit breaker operable selectively to open or close to prevent or permit a flow of electrical power along the bypass. Mujica et al. PG Pub.  2018/0245452 (Mujica) is similar to the claimed invention. Mujica discloses a HIPS for hydrocarbon production. The HIPS has a safety logic solver (SLS) for proof testing. Mujica teaches the use of a pressure sensor for determining overpressure conditions. Another reference that is similar to the current application is Simon PG Pub. 2019/0219230 (Simon). Simon discloses a pipeline protection system with a bypass circuit which allows fluid to circumvent the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 5712703436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676